Citation Nr: 0521768	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  04-05 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for cardiovascular disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1953.  He also indicated that he served on inactive 
duty, which is unverified, from the date of his separation 
from active duty, until 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In May 2005, the veteran testified before the undersigned 
Acting Veterans Law Judge at the RO.  A transcript of the 
hearing is associated with the claims file.

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2004).


FINDING OF FACT

Cardiovascular disease is not shown during active service or 
until many years after separation, and there is no competent 
evidence relating cardiovascular disease to any incident or 
event of active service.


CONCLUSION OF LAW

Cardiovascular disease was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed April 2003 rating decision and December 
2003 statement of the case (SOC) and March 2004 supplemental 
statement of the case (SSOC) that discussed the pertinent 
evidence, and the laws and regulations related to claims for 
service connection.  Moreover, these documents essentially 
notified them of the evidence needed by the veteran to 
prevail on his claim.  

In addition, in an August 2002 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims, 
and offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit "any" additional 
information to the RO and instructed to complete VA Form 21-
4142 if he wanted the RO to request any private medical 
records.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC, and notice letter dated in August 2002 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, this was done.  

The Board observes that VA has satisfied its duty to assist.  
Throughout the appeal process, VA has made reasonable efforts 
to obtain relevant records identified by the veteran.  VA has 
associated with the claims file service medical records, 
private medical records and lay statements, and VA outpatient 
treatment reports.  The veteran has not identified any 
additional evidence pertinent to the claim for service 
connection for cardiovascular disease, status post coronary 
artery bypass graft and aortic valve replacement, and there 
are no additional records to obtain.

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).


II.  Factual Background

A September 1952 service medical record shows the veteran was 
diagnosed with and treated for an inguinal hernia.  The 
veteran's October 1953 separation examination shows his heart 
and vascular system were normal.  No defects or diagnoses 
were noted, and the veteran reported no history of heart 
symptoms.  His September 1952 hernia surgery was the only 
significant history noted.

Private hospitalization records dated in November and 
December 1978 show the veteran was admitted for passing out 
and diagnosed with coronary artery disease (CAD) and 
cardiomyopathy.

Private treatment records from the Cardiology Associates, 
dated from June 1989 to October 2003 show the veteran was 
followed for hypertension, hernia, cerebrovascular accident, 
and aortic stenosis/aortic insufficiency.

Private hospitalization records dated in July 1994 and June 
and July 1997 show the veteran was admitted for numbness on 
his left side and diagnosed with cerebrovascular accident, 
CAD, and hypertension.

Private hospital records dated from April 1998 to November 
1999 show the veteran was treated for and diagnosed with 
aortic stenosis, aortic insufficiency, left ventricular 
hypertrophy, aortic root dilation, left atrial enlargement, 
and diastolic dysfunction.

VA outpatient records dated from February 2002 to August 2003 
show the veteran was treated for cardiac murmur, 
hypertension, and cerebrovascular accident.

In his August 2003 notice of disagreement, the veteran 
indicated that in 1954, his physician, who since died, stated 
that the spinal and fever the veteran had when he was 
operated on in Greenland in 1952 could have caused him to 
have no feeling from his waste down for two weeks.  This 
physician also stated that he had a heart murmur.

A September 2003 private record shows the veteran underwent 
myocardial revascularization using reverse left saphenous 
vein to the second circumflex marginal artery under temporary 
cardiopulmonary bypass using cardioplegic myocardial 
preservation and aortic valve replacement with #25 mm 
pericardial tissue valve.  The pre- and post-operative 
diagnoses were CAD and aortic stenosis.

In October 2003, the veteran testified before a decision 
review officer at the RO.  He stated that while he was 
onboard ship, a palate broke, and the veteran jumped out of 
the way with a bag of cement.  He pulled his stomach muscles, 
and they called it a hernia.  He was in Greenland and was put 
in a medical tent for four days.  He had a fever and swelling 
in his stomach, which was black and blue.  He was then 
operated on for an inguinal hernia.  They repaired it and 
gave him a spinal after the operation.  He was in the 
hospital for fourteen days.  He was unable to move his legs 
because of the spinal.  After service, he worked for his 
father's power company.  In fall of that year, he had an 
incident where he got very paralyzed.  He could not walk.  An 
x-ray showed the spot where he got the spinal.  He was first 
diagnosed with a heart murmur at this time as well.  The 
physician indicated that the heart murmur came from the fever 
he had in service.  This doctor had since died, and the 
veteran had been unable to obtain the records.  His heart 
murmur gradually got stronger throughout the years.  He 
indicated that he was told some of his service records were 
burned in a fire in 1973.  He had problems with his legs over 
the years, and now they went numb at times.

In a December 2003 written statement, Dr. R indicated that 
the veteran underwent aortic valve replacement.  Presumably, 
it was related to degenerative aortic valve disease.  There 
was a history of an infection which apparently occurred many 
years ago, for which the veteran was apparently treated with 
antibiotics for a prolonged period of time.  Certainly it was 
conceivable that he could have had endocarditis which would 
have exacerbated the underlying condition of a potentially 
congenitally abnormal valve, or could have precipitated 
further degenerative changes in normal valve.  As such, it 
was conceivable that he did not have endocarditis which may 
have worsened or potentially even precipitated his aortic 
valve problem.

In a February 2004 written statement, the veteran's wife 
indicated that she knew of his heart murmur in 1954.  The 
veteran's legs and lower body would become numb or paralyzed.  
The veteran told the doctor in 1954 of his operation in the 
Army and about a spinal and infection with fever.  During the 
examination, the doctor noticed a slight heart murmur and 
said it could possibly come from the fever and infection.  He 
was unsure whether the numbness in the lower body could have 
come from the spinal.  Over the years, the veteran had 
weakness and soreness in his legs and stomach where he was 
operated.

In a May 2005 written statement, the veteran's brother 
indicated that he read the veteran's wife's previous 
statement, and it was true.  In 1954, the veteran became 
paralyzed form the waist down.  Not having a doctor, he went 
to their mother's doctor.  While being examined, the doctor 
found a heart murmur.  The veteran told the doctor about his 
in-service operation, with fever and infection.  The doctor 
said the heart murmur probably came from the fever.  Over the 
years, the veteran was treated for hypertension and heart 
problems.

In May 2005, the veteran testified before the undersigned.  
He did not remember having a separation examination when he 
left service.  While in service, he underwent surgery for a 
hernia in 1952.  He had pain there for years and was operated 
on again in 1992.  In 1954, he worked for the power company.  
He became paralyzed and numb.  He went to his mother's 
doctor.  An x-ray showed the spot where he had a spinal in 
service.  He was diagnosed with a slight heart murmur.  He 
told the doctor about the operation in service and the fever 
and infection.  The doctor said it was probably related to 
that.

The physician also stated that the numbness was likely 
related to his having received a spinal, or an epidural, in 
service.  After that, he continued to have pains in his legs.  
Over the years, he was treated for hypertension.  He had a 
heart attack in 1982 and had a stroke after that.  His 
doctors would not commit themselves that his heart condition 
was due to service.  They did not want to put it in writing.


III.  Analysis

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service, and certain disabilities become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.  Cardiovascular-renal disease, 
including hypertension, is included in this presumption.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. at 
144; Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

At the outset of this discussion, the Board notes that some 
of the veteran's service medical and personnel records may 
have been destroyed in a fire at the National Personnel 
Records Center in 1973.  Under such circumstances, the Court 
has held that there is a heightened obligation on the part of 
VA to explain findings and conclusions and to consider 
carefully the benefit of the doubt rule.  Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  We note that many of the veteran's service 
medical records do appear to be associated with the claims 
file.  Importantly, his separation examination is of record.  
Nevertheless, because some of his medical and personnel 
records may be absent from the file, the Board's analysis has 
been undertaken with the heightened obligation set forth in 
Cuevas and O'Hare in mind.  It is further noted, however, 
that the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The veteran contends that his cardiovascular disease, status 
post coronary artery bypass graft and aortic valve 
replacement, is related to his in-service surgery.  He states 
that the heart murmur he says was diagnosed in 1954 was 
related to his infection and fever in 1952, and that is 
related to his current cardiac diagnoses.

As previously noted some of the veteran's service medical 
records are associated with the claims file.  Specifically, 
documentation of his surgery in 1952 and his separation 
examination report are included in his claims file.  None of 
the evidence shows any diagnosis of or treatment for any 
cardiac symptoms.  Specifically, there is also no evidence of 
the veteran having endocarditis in service.

Furthermore, while the veteran indicated that in 1954, he was 
diagnosed with both a heart murmur and hypertension, this 
evidence is not of record.  While we consider the statements 
and opinion of the veteran, and those of his wife and 
brother, the Board finds the medical evidence of record to be 
more probative than the lay statements of record.  In this 
respect, the Board notes that the veteran's service discharge 
examination revealed that the veteran's heart and vascular 
system were normal.

Additionally, the Board notes that the first available post-
service evidence of record is dated in 1978, twenty-five 
years after the veteran's separation from active duty.  There 
is no probative medical opinion of record that relates the 
veteran's current heart disorder with his in-service surgery, 
fever, and infection.  The Board notes the December 2003 
medical statement by Dr. R.  In this statement, Dr. R. stated 
that the veteran had degenerative aortic valve disease.  He 
noted that the veteran had a history of an infection which 
occurred many years ago.  He stated that it was conceivable 
that the veteran could have had endocarditis which would have 
exacerbated the underlying condition of a potentially 
congenitally abnormal valve, or could have precipitated 
further degenerative changes in a normal valve.  The Board 
finds that this report is not probative in linking the 
veteran's current cardiovascular disease to service.  There 
is no evidence of the veteran having endocarditis in service, 
thus Dr. R statement cannot serve to link the veteran's 
current heart disorder to service.

The Board has considered the veteran's assertions, in 
particular his May 2005 testimony, and the statements of his 
brother and wife, that he currently has a cardiac disorder 
that is related to service.  The veteran's assertion, and 
those of his wife and brother, however, cannot be considered 
competent medical evidence.  As laypersons, they are not 
competent to comment on issues involving medical causation or 
a medical diagnosis.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).

As the evidence preponderates against the claim for service 
connection for cardiovascular disease, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for cardiovascular disease is denied.




	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


